NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

TREVALE MCCALL,               :
                              :         Civ. No. 18-15395(RMB-JS)
               Plaintiff      :
     v.                       :
                              :              MEMORANDUM AND ORDER
CORRECTIONS OFFICER REPICE,   :
                              :
               Defendant      :
______________________________:

     This matter comes before the Court upon Plaintiff’s letter

request (ECF No. 9) for an extension of time to serve the summons

and complaint. On February 8, 2019, this Court screened Plaintiff’s

prisoner   civil   rights   complaint    pursuant   to   28   U.S.C.   §§

1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c) and permitted the

complaint to proceed. Pursuant to Federal Rule of Civil Procedure

4(m), Plaintiff has until May 9, 2019 to have the summons and

complaint served on Defendant. If Plaintiff needs an extension

beyond that date, Rule 4(m) requires that he show good cause for

the extension. Plaintiff has not provided a reason for his request

for additional time.

     IT IS therefore on this 12th day of April 2019,

     ORDERED that Plaintiff’s letter request for an extension of

time to serve the summons and complaint (ECF No. 9) is DENIED

without prejudice; and it is further
     ORDERED that the Clerk of the Court shall serve a copy of

this Memorandum and Order on Plaintiff by regular U.S. mail.




                              s/Renée Marie Bumb__________
                              RENÉE MARIE BUMB
                              United States District Judge




                                2
